  Case 2:21-cv-00137-NPM Document 43 Filed 07/23/21 Page 1 of 3 PageID 141




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

In Re: SOUTHERN MARINE                              Case No. 2:21-cv-137-NPM
TOWING & SALVAGE, INC.                              IN ADMIRALTY
d/b/a TOW BOAT U.S.
NAPLES/MARCO ISLAND,

Plaintiff.



                                     ORDER
       Before the Court is a Motion for Entry of Final Judgment of Exoneration of

Liability in Regards to Defaulted Claimants (Doc. 30). Plaintiff Southern Marine

Towing & Salvage, Inc. seeks a final default judgment against all claimants who

have not asserted a claim in this action. (Doc. 30, pp. 1-2). This action involves an

incident that occurred on December 7, 2020. (Doc. 1, ¶ 11). On that evening,

claimants Paul van Gils and Claudia van Gils were onboard their sailboat in rough

weather conditions, and they contacted Southern Marine requesting towage services.

(Doc. 1, ¶¶ 11, 13). During the towage, the sailboat overtook the towboat, which

resulted in both vessels capsizing and resulted in damage and injury. (Doc. 1, ¶ 15).

       On February 19, 2021, Southern Marine initiated this exoneration from or

limitation of liability action. (Doc. 1). The Court directed issuance of a limitation

injunction and notice to claimants on February 25, 2021, directing all claims and

answers to the complaint be filed and served on or before April 22, 2021. (Doc. 8,
  Case 2:21-cv-00137-NPM Document 43 Filed 07/23/21 Page 2 of 3 PageID 142




p. 3). In compliance with Supplement Admiralty Rule F(4) and the February 25,

2021 Order, notice was published once a week for four consecutive weeks in The

NewsPress, a daily newspaper published in Fort Myers, Lee County, Florida on

March 2, 2021, March 9, 2021, March 16, 2021, and March 23, 2021. (Doc. 20-1).

The Notice stated that the failure to timely file a claim by April 22, 2021, will result

in the claim being defaulted. (Doc. 20-1). No claimant other than Paul van Gils and

Claudia van Gils filed claims in this action by the April 22, 2021 deadline.

      Southern Marine sought a clerk’s default against all parties having an interest

in this matter, except for claimants Paul van Gils and Claudia van Gils who filed an

Answer and [Counterclaim] Complaint and Claim (Docs. 10, 11). The Court granted

Southern Marine’s request and directed the Clerk to enter a default “against all

claimants except Paul van Gils and Claudia van Gils,” to which the Clerk entered a

default on the same day. (Doc. 24, p. 2; Doc. 25).

      Based on Southern Marine’s compliance with the Supplemental Admiralty

Rules, the Order (Doc. 8), and the Admiralty and Maritime Practice Manual, a

default judgment against all claimants except Paul van Gils and Claudia van Gils is

appropriate.

      Accordingly, the Motion for Entry of Final Judgment of Exoneration of

Liability in Regards to Defaulted Claimants (Doc. 30) is GRANTED and the Clerk

of Court is directed to enter a default judgment in favor of Southern Marine Towing



                                           2
  Case 2:21-cv-00137-NPM Document 43 Filed 07/23/21 Page 3 of 3 PageID 143




& Salvage, Inc. and against all claimants who have not timely filed claims or answers

in response to the complaint, with the exception of Paul van Gils and Claudia van

Gils.

        ORDERED in Fort Myers, Florida on July 23, 2021.




                                         3
